829 F.2d 35Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shirley Ann JOHNSON, Petitioner-Appellant,v.Norman CARLSON, Head of BOP; Gwen Sizer, Warden,Respondents-Appellees.
No. 87-7572
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1987.Decided August 25, 1987.

Shirley Ann Johnson, appellant pro se.
Marye Louise Wright, for appellees.
Before WIDENER, K.K. HALL and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Johnson v. Carlson, C/A No. 84-5140 (S.D.W.Va., March 4, 1987).


2
AFFIRMED.